                                                             1    Scott Edward Cole, Esq. (S.B. #160744)
                                                                  Laura Grace Van Note, Esq. (S.B. #310160)
                                                             2    SCOTT COLE & ASSOCIATES, APC
                                                                  555 12th Street, Suite 1725
                                                             3    Oakland, California 94607
                                                                  Telephone: (510) 891-9800
                                                             4    Facsimile: (510) 891-7030
                                                                  Email: scole@scalaw.com
                                                             5    Email: lvannote@scalaw.com
                                                                  Web: www.scalaw.com
                                                             6
                                                                  Attorneys for Representative Plaintiff(s), et al.
                                                             7
                                                                  Eugene Ryu, Esq. (S.B. # 209104)
                                                             8    Penny Chen, Esq. (S.B. # 280706)
                                                                  K & L GATES LLP
                                                             9    10100 Santa Monica Blvd., 8th Floor
                                                                  Los Angeles, CA 90067
                                                             10   Telephone: (310) 553-5000
                                                                  Facsimile: (310) 553-5001
                                                             11   Email: gene.ryu@klgates.com
                                                                  Email: penny.chen@klgates.com
                                                             12
SCOTT COLE & ASSOCIATES, APC




                                                                  Attorneys for Defendant Tirehub, LLC
                                                             13
                               555 12TH STREET, SUITE 1725
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14                           IN THE UNITED STATES DISTRICT COURT
                                                             15                              EASTERN DISTRICT OF CALIFORNIA
                                                             16
                                                             17   DONSHEA JONES, individually, and on             Case No. 2:21-CV-00564-JAM-DB
                                                                  behalf of all others similarly situated,
                                                             18                                                   CLASS ACTION
                                                                                         Plaintiff,
                                                             19   vs.                                             STIPULATION AND ORDER RE: FILING
                                                                                                                  OF PLAINTIFF’S FIRST AMENDED
                                                             20   TIREHUB, LLC,                                   COMPLAINT
                                                             21                          Defendants.
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                      -1-
                                                                                                STIPULATION & ORDER RE: FILING OF FIRST AMENDED COMPLAINT
                                                                                                                                CASE NO. 2:21-CV-00564-JAM-DB
                                                                  309626921.1
                                                             1              The parties, Plaintiff Donshea Jones (“Plaintiff”), and Defendant Tirehub, LLC
                                                             2    (“Defendant”), acting through their respective counsel of record, hereby stipulate as follows:
                                                             3              WHEREAS, on February 2, 2021, pursuant to Labor Code section 2699.3, Plaintiff gave
                                                             4    notice to Defendant and to the Labor and Workforce Development Agency (“LWDA”) of alleged
                                                             5    Labor Code violations committed by Defendant;
                                                             6              WHEREAS, Plaintiff filed the Complaint on February 10, 2021 asserting causes of action
                                                             7    for (1) unlawful failure to pay wages, (2) failure to provide meal and rest periods, (3) failure to
                                                             8    provide accurate itemized wage statements, (4) failure to pay wages on termination, and (5) unfair
                                                             9    business practices under the unfair competition act;
                                                             10             WHEREAS, more than 65 days have passed since Plaintiff gave the aforementioned notice
                                                             11   and the LWDA has failed to respond to Plaintiff’s notice in any way (see Cal. Lab. Code §
                                                             12   2699.3(a)(2)(A));
SCOTT COLE & ASSOCIATES, APC




                                                             13             WHEREAS, Plaintiff seeks to amend the Complaint to include a Private Attorneys
                               555 12TH STREET, SUITE 1725
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14   General Act (“PAGA”) cause of action;
                                                             15             WHEREAS, Plaintiff has drafted a proposed First Amended Complaint, attached hereto
                                                             16   as Exhibit “A,” which includes a PAGA cause of action. In all other material respects1, Plaintiff’s
                                                             17   proposed First Amended Complaint is the same as the previously filed operative Complaint;
                                                             18             WHEREAS, Defendant has filed a Motion for Judgment on the Pleadings to Plaintiff’s
                                                             19   complaint. Because many of the issues underlying Defendant’s Motion remain unresolved in the
                                                             20   First Amended Complaint, Defendant will withdraw the pending Motion for Judgment on the
                                                             21   Pleadings and move to dismiss the First Amended Complaint;
                                                             22             IT IS THEREFORE STIPULATED AND AGREED, by and between the parties hereto,
                                                             23   through their attorneys of record, that Plaintiff should be granted leave to amend in order to file
                                                             24   Exhibit “A” as the First Amended Complaint.
                                                             25             IT IS SO STIPULATED.
                                                             26
                                                             27
                                                             28   1
                                                                      Except for changes necessary to reflect that the case has been removed to Federal court.
                                                                                                                    -2-
                                                                                                 STIPULATION & ORDER RE: FILING OF FIRST AMENDED COMPLAINT
                                                                                                                                 CASE NO. 2:21-CV-00564-JAM-DB
                                                                  309626921.1
                                                             1
                                                             2                                              SCOTT COLE & ASSOCIATES, APC
                                                                  Dated: May 3, 2021
                                                             3
                                                             4                                          By: ___/s/ Laura Van Note___________________
                                                             5                                              Laura Van Note, Esq.
                                                                                                            Attorneys for Representative Plaintiff(s), et al.
                                                             6
                                                             7                                              K&L GATES, LLP
                                                                  Dated: May 3, 2021
                                                             8
                                                             9
                                                                                                        By: _/s/ Penny Chen (As authorized on May 3, 2021)
                                                             10                                             Penny Chen Fox, Esq.
                                                                                                            Attorneys for Defendant
                                                             11
                                                             12
SCOTT COLE & ASSOCIATES, APC




                                                             13                                   LOCAL RULE ATTESTATION
                               555 12TH STREET, SUITE 1725
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14            In accordance with Civil Local Rule 131(e), I attest that concurrence in the filing of the

                                                             15   document has been obtained from each of the other Signatories, which shall serve in lieu of their

                                                             16   signatures on the document.

                                                             17
                                                             18
                                                                  Dated: May 3, 2021                        SCOTT COLE & ASSOCIATES, APC
                                                             19
                                                             20                                             By: _/s/ Laura Van Note_______________
                                                                                                                Laura Van Note, Esq.
                                                             21                                                 Attorneys for the Representative Plaintiff(s), et al.
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                                  -3-
                                                                                                STIPULATION & ORDER RE: FILING OF FIRST AMENDED COMPLAINT
                                                                                                                                CASE NO. 2:21-CV-00564-JAM-DB
                                                                  309626921.1
                                                             1
                                                             2                                              ORDER
                                                             3
                                                                           The parties having so stipulated, IT IS HEREBY ORDERED that Plaintiff is granted
                                                             4
                                                                  leave to amend to file Exhibit “A” as the First Amended Complaint.
                                                             5
                                                             6
                                                                  IT IS SO ORDERED.
                                                             7
                                                             8
                                                                  DATED: May 3, 2021                          /s/ John A. Mendez
                                                             9                                                THE HONORABLE JOHN A. MENDEZ
                                                             10                                               UNITED STATES DISTRICT COURT JUDGE

                                                             11
                                                             12
SCOTT COLE & ASSOCIATES, APC




                                                             13
                               555 12TH STREET, SUITE 1725
                                   ATTORNEYS AT LAW

                                   OAKLAND, CA 94607
                                    TEL: (510) 891-9800




                                                             14
                                                             15
                                                             16
                                                             17
                                                             18
                                                             19
                                                             20
                                                             21
                                                             22
                                                             23
                                                             24
                                                             25
                                                             26
                                                             27
                                                             28
                                                                                                               -4-
                                                                                              STIPULATION & ORDER RE: FILING OF FIRST AMENDED COMPLAINT
                                                                                                                              CASE NO. 2:21-CV-00564-JAM-DB
                                                                  309626921.1
